Title: From George Washington to Abraham Davenport, 14 April 1782
From: Washington, George
To: Davenport, Abraham


                        
                            Sir
                            Head Quarters Newburgh April 14th 1782
                        
                        I have just received your favor of the 12th Inst. by Mr Baldwin, previous to which, I had given directions
                            for Major Maxwell to continue with his Detachment at Stamford, until the 25 of April; I have now consented that he should
                            remain there with his Command untill the first of May; at which time he is positively to join the Army; as the state of
                            the service will not permit Detachments to be absent beyond that period, on any account whatever.
                        I cannot but hope the State Troops destined for the defence of your frontier will have arrived before the
                            first of May because Under whatever circumstances you may be it will be impossible for me at that time, consistent with
                            the general arrangements, to afford any further aid of Continental Troops. With great regard I am Sir.

                    